Quillian, Presiding Judge.
The defendant appeals from a judgment of the trial court ordering the defendant to pay past due child support predicated on a Florida decree. We had previously remanded the cause for the entry of findings of fact and conclusions of law. See Guest v. Guest, 146 Ga. App. 512 (246 SE2d 503). Held:
1. Unlike the Supreme Court of Georgia we have no equitable authority to re-mold a judgment. Daniel v. Daniel, 239 Ga. 466 (238 SE2d 108) is not applicable to the facts here. The judgment entered herein was not error as a matter of law.
2. Where Georgia has jurisdiction over the person of the defendant, a divorce decree of another state may be domesticated and enforced against him. Parker v. Parker, 233 Ga. 434, 435 (211 SE2d 729).
3. The requirement that in passing upon a motion for new trial the trial judge shall specify the grounds for granting or denying the motion is only applicable under Code Ann., § 81A-150 (c) (1) (CPA § 50; Ga. L. 1966, pp. 609, 656; 1967, pp. 226, 237, 246, 248) where a motion for judgment notwithstanding the verdict is granted. See Speer v. Gemco Elevator Co., 134 Ga. App. 360 (214 SE2d 425).

Judgment affirmed.


Smith and Birdsong, JJ., concur.

Greene, Smith & Davis, H. Darrell Greene, Laurie C. Davis, for appellee.